United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1894
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                               Timothy John Hansen,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: November 14, 2016
                              Filed: June 13, 2017
                                 ____________

Before COLLOTON, BEAM, and GRUENDER, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

       Timothy Hansen pleaded guilty to receipt of child pornography, in violation of
18 U.S.C. § 2252(a)(2) and (b)(1). Law enforcement seized computers and other
electronic devices from Hansen on January 31, 2013, and found thousands of images
of child pornography. Hansen admitted downloading and viewing child pornography
through the use of peer-to-peer file-sharing software programs. The district court
sentenced him to 130 months’ imprisonment, and Hansen appeals the sentence. He
contends that the district court1 committed procedural error at sentencing by
increasing his guideline offense level by five levels under USSG § 2G2.2(b)(3)(B).

       At the time of sentencing, the guideline provided that the court should increase
the defendant’s offense level by five levels if the child pornography offense involved
“[d]istribution for the receipt, or expectation of receipt, of a thing of value, but not
for pecuniary gain.” USSG § 2G2.2(b)(3)(B) (2015). According to the commentary,
the increase should be applied based on “any transaction, including bartering or other
in-kind transaction, that is conducted for a thing of value, but not for profit.” Id.,
comment. (n.1). “Thing of value” meant “anything of valuable consideration.” Id.
If the defendant distributed child pornography, but did not qualify for the five-level
increase, then a two-level increase applied. USSG § 2G2.2(b)(3)(F).

        In several cases, this circuit applied the five-level enhancement when a
defendant received and shared child pornography files through peer-to-peer file-
sharing networks. See United States v. Bastian, 603 F.3d 460, 466 (8th Cir. 2010)
(collecting cases). The court ruled that the government could meet its burden through
“direct evidence, such as an admission by the defendant that he knew he was using
a file-sharing network, and could download files from others who could download
files from him.” Id. Or the government could present “indirect evidence, such as the
defendant’s technical sophistication in computers, inferring that he knew that by
using a file-sharing network, he could download files from others who could also
access his files.” Id.

     This court’s approach was criticized on the ground that use of a file-sharing
network does not necessarily involve bartering or another in-kind transaction that


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
qualifies for the enhancement. The concern expressed was that where a person can
access shared files on peer computers whether or not he shares his own files, there is
no “transaction” that is conducted “for a thing of value,” as required by the guideline.
United States v. Spriggs, 666 F.3d 1284, 1287-88 (11th Cir. 2012); United States v.
Geiner, 498 F.3d 1104, 1111 (10th Cir. 2007); Bastian, 603 F.3d at 467 (Colloton,
J., concurring).

       Effective November 2016, the Sentencing Commission amended
§ 2G2.2(b)(3)(B) to reject the view that a defendant’s knowing use of file-sharing
software generally satisfies the requirements for a five-level enhancement. The
amended guideline provides that the enhancement applies if “the defendant
distributed in exchange for any valuable consideration.” USSG § 2G2.2(b)(3)(B)
(2016); see USSG App. C, amend. 801. This means that the increase applies where
a defendant “agreed to an exchange with another person under which the defendant
knowingly distributed to that other person for the specific purpose of obtaining
something of valuable consideration from that other person, such as other child
pornographic material, preferential access to child pornographic material, or access
to a child.” Id., comment. (n.1). Going forward, therefore, this court’s contrary
precedents concerning § 2G2.2(b)(3)(B) have been superseded by amendment.

       Hansen was sentenced before the amendment became effective, so the district
court properly applied the former guideline and this court’s then-existing precedent
to determine whether the five-level adjustment was warranted. USSG § 1B1.11(a);
United States v. Adams, 509 F.3d 929, 932 n.4 (8th Cir. 2007). The Commission did
not apply the amendment retroactively. See USSG § 1B1.10(d) (2016). Hansen
points out, however, that the Commission thought Amendment 801 would “clarify”
the guideline, and that a court should consider subsequent guideline amendments “to
the extent that such amendments are clarifying rather than substantive changes.”
USSG § 1B1.11(b)(2); see United States v. King, 280 F.3d 886, 891 (8th Cir. 2002).



                                          -3-
Although the November 2016 amendment changes the law of this circuit, it can still
be considered “clarifying” if it does not conflict with the preexisting guideline.
United States v. Diaz-Diaz, 135 F.3d 572, 581 (8th Cir. 1998).

       Hansen argues that the district court erred in applying the five-level increase,
whether we apply the pre-amendment guideline or the “clarifying” amendment. He
relies on evidence showing that he took steps to prevent others from downloading
child pornography files from his computer, and argues that he did not distribute
images in exchange for a thing of value or valuable consideration. The government,
arguing based on the pre-amendment guideline and decisions, counters with other
evidence and argument: Hansen admitted using file-sharing software programs to
download images from others; an officer was able to download child pornography
from Hansen’s Internet Protocol address in January 2013; and Hansen conceded that
he was subject to a two-level increase for distributing child pornography.

       We need not address whether the district court’s finding was adequately
supported under either legal standard, because it is clear that any error in applying the
five-level increase was harmless. With a five-level increase, Hansen’s advisory
guideline range was 210 to 240 months. With a two-level increase, the range would
have been 151 to 188 months. The district court found that Hansen’s conduct had
“the culpability of a two-level increase” and varied downward from the advisory
range to a term of 130 months’ imprisonment based on the factors in 18 U.S.C.
§ 3553(a). The court explained that “the guideline sentencing system inadequately
addresses the circumstances of this defendant and the range is unreasonable.” There
is thus a strong inference that the court treated Hansen as though he received only a
two-level increase and then varied even further below the range that would have
applied with the two-level increase. On this record, we are confident that the five-
level increase did not affect Hansen’s sentence and that he did not suffer prejudice
from any error in applying § 2G2.2(b)(3)(B).



                                          -4-
The judgment of the district court is affirmed.
               ______________________________




                             -5-